 

Féil in this information to identi
Dog Biue Properties, LLC
DlSTRlCT OF NEVADA

   

Debtor name

United States Bani<ruptcy Court for the:

|Case number (if known):

Case 19-50104 Doc 2 Entered 01/30/19 15:06:39 Page 1 of 3

 

 

  

ij Check if this is an

amended filing

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not insiders

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). A|so, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and emai| address of
creditor contact

Nature of claim

(for example, trade
debis, bank loans,
professional services,
and government
contracis)

indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

lf the claim is fully unsecured, fill in only unsecured claim amount if
claim is partially secured, fill in total claim amount and deduction for
value of collaterai_or setoff to calculate unsecured claim

 

Total ciaim, if Deduction for value Unsecured claim
partially secured of collateral or setoff

 

AlG Private Ciient
Group

PO Box 601148
Pasadena, CA
91189-1148

' m
` 888-978-5371

billing.heip@aig.co

$10,249.34

 

Aiderwood Property
CA

clo Union Bank
Lockbox

PO Box 45413

San Francisco, CA
94145-0413

 

51,576.00

 

A|exander and
Associates

147 Old Bernal Ave,
Suite 20
Pieasanton, CA
94566

925-462-2255

$3,730.00

 

Bertolami
Engineering

1941 Oak Park Blvd.
#20

CA 94253

Gwen.berto|ami@c
omcast.net
925-448-2875

$3,450.00

 

C. L. Raffety, CPA
Tax Coliector
P.O. Box 678002
placervilie, CA
95667-8002

harry.p|acenti@us.
army.mil
530-621-5800

"`“ $2,050.10

 

 

CA Construction
127 Denormandie
Way

Martinez, CA 94553

21tech|ife@gmai|.c
om
925-917-0887

 

 

$1,798.66

 

Caiifornia Retaining
Walls Co.
865 Teal Drive

 

 

Benicia, CA¢S4510 __ j

 

 

$318,957.91

 

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Crediiors Who Have the 20 Largest Unsecured claims

Sofiware Copyright (c) 1996~2018 Besi Case, LLC - www bestcaselccrn

page 1

Besi Case Bankruptcy

 

Debior
Name
§Name of creditor and 4

§ complete mailing address,
including zip code

Case 19-50104 Doc 2 Entered 01/30/19 15:06:39 Page 2 of 3

Dog Blue Properties, LLC

iv Name, telephone number
1 and emaii address of
§ creditor contact

i

 

Nature of claim

(for example, trade
debts, bank loans,
professional services,

indicate if claim
is contingent,

' uniiquidated, or

disputed

Case number (ifknown)

 

iAmount of claim
if the claim is fully unsecured fill in only unsecured claim amount if
claim is partially secured fill in total claim amount and deduction for

f value of coiiateral or setoff to calculate unsecured claim
Total claim, if Deduction for value ‘ Unsecured claim

j partially secured 7 _ of collateral o_r__setoff_ _ l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

city of Martinez f sz,sea.s€i
525 Henrietta St. iwaterbilling@cityof l i
Martinez, CA 94553 ‘ martinez.org l i
____ __ _ 925-372-357§___ _ l
Clark County § l $2,050.63l
fTreasurer l t i
500 S Grand Central ;702-455-4323 ! § y :
Pkwy ist Floor l _ l
Las Vegas, NV l - l
89155 _ l '
contra costa count l l l $14,300.00
§ Dept. of l !
j Development {925) 674»7200 _
130 Muir Road l l
‘Mart_i_ne_z_, _cA 94553 _ __ _______ __ _i _
iContra Costa i = | $97,508.71
j County Tax _ taxinfo@tax.cccou ‘ ‘
z Coilector l nty.us l
‘P.o. Box 7002 _ 925-957-5280 ‘ l ‘
iSan Francisco, CA l _
i94120-1002 = l '
fFreds Floor i ` l $10.200.00
§ Coverings ‘ fredsf|oorcovering
l5520 Michigan Blvd i@gmail.com l
lconcord, CA 94521 l925-890-7082 _ _5 ____ t
‘Lester Construction ` l l $3,300.00
2515 Gold Run Ct. 1 iesterray420@gmai i , l
Valley Springs, CA § l.com
__952.52 Mv_~____i§?$:§l$~_§l§§_. _.._ ..... . 2d ..._w e. - . _,Y
Mark scott l i $9,541.45
Construction inc ctrent@msconstru `
._ 2835 Contra Costa ;` ction.com “ }
eivd. , 925-944-0502 l
Pieasant Hili, CA 4
94523 l i . __, , ‘
Napa County Tax § : $2,274.34
Coiiector _ TaxCoi|ector@cou §
1195 Third St. Suite § ntyofnapa.org l ,
l 108 707-253-4327 l
Napa, CA i
94559-3050 l
Native Sons 1 $36,572.00
`Landscaping inc. maii@nativesons|a _
_ 25 Beta Court, Suite ndscaping.com §
i L 925-837-8175
‘San Ramon, CA
l94583
l Pacific Links intl § i_ $1,954.17y
1 Robert Trent tsantiago@souther l l §
Jones Street nhighlandgoifciub. f _ 3
Las Vegas, NV `com i
_89141 702-333-4011 *
Officlal form 204 Chapier 11 or Ciiapter 9 Cases: List of Crediiors Who Have the 20 Largest Unsecured claims page 2

Software Copyright (c) 1996-2018 Best Case, LLC »wwwbestcase com

Best Case Bankruptcy

Debtor
Name

Case 19-50104 Doc 2 Entered 01/30/19 15:06:39 Page 3 of 3

Dog Blue Properties, LLC

Case number (ifknown)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and emaii address of

creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services

indicate if claim
is contingent,

unliquidated, or

disputed

Amount of claim

if the claim is fully unsecuredy fill in only unsecured claim amount if
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total ciaim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

Shaun Rang

861 Ruth Dr.
Pleasant Hili, CA
94523

shaunrang@sbcgio
bai.net
925 595~6065

$2,350.00

 

Wei Neng Huang
15437 Jutland Street
San Leandro, CA
94579

 

 

510-207-7168

 

 

 

 

 

$2,600.00

 

Offlcial form 204

Chapter 11 or Chapter 9 Cases: List of Creditors th Have the 20 Largest Unsecured claims

Software Copynght (c) 199642018 Best Case, LLC ~www.besicase com

page 3

Besi Case Bankruptcy

 

